Appellants sued appellee in the district court of Dallas county for the title and possession of certain personal property described in their petition of the total value of exactly $500. Ancillary thereto they caused a writ of sequestration to issue, by virtue of which the sheriff took the property in possession. The affidavit for sequestration alleged the value of the property to be exactly $500. Defendant replevied the property. Upon a trial of the cause judgment was rendered in favor of the defendant, from which an appeal has been taken.
The appeal is dismissed. The district court was without jurisdiction to hear and determine the cause. In order to confer jurisdiction upon the district court the amount in controversy must exceed $500. Constitution, art. 5, § 16.
No further citation of authorities is necessary.
Appeal dismissed for want of jurisdiction.